Filed 4/19/22 P. v. Williams CA2/1
(opinion on transfer from Supreme Court)
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                      B300341

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. BA212549)
           v.

 ANZYLON WILLIAMS,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Craig J. Mitchell, Judge. Reversed and
remanded with directions.
      James M. Crawford, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta and Xavier Becerra, Attorneys General, Lance
E. Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Assistant Attorney General, Charles S. Lee, Colleen M.
Tiedemann and Chung L. Mar, Deputy Attorneys General, for
Plaintiff and Respondent.
                      ______________________
      In 2001, defendant and appellant Anzylon Williams was
charged with attempted murder and conspiracy to commit
murder. During her trial, the court instructed the jury that it
could find the attempted murder was willful, deliberate, and
premeditated if it found the attempted murder was a natural
and probable consequence of the commission of the target
crime of assault with a firearm. (See People v. Wilson et al.
(Mar. 13, 2003, B156275) [nonpub. opn.] [2003 WL 1091052 at
p. *2].)1 The jury convicted defendant of attempted willful,
deliberate, and premeditated murder and conspiracy to commit
murder. The court sentenced Williams to 26 years to life in
prison.
       In 2019, defendant filed a petition under Penal Code2
section 1170.95 in the trial court claiming the trial court’s
instruction on natural and probable consequences rendered her
conviction for attempted murder invalid under current law. The
trial court denied Williams’ petition, finding Williams did not
establish a prima facie showing for section 1170.95 relief.
We affirmed in an unpublished opinion, concluding
section 1170.95 did not apply to convictions for attempted
murder. (People v. Williams (June 29, 2020, B300341) [nonpub.
opn.] (Williams I).)
       The Supreme Court granted review and transferred the
matter back to us with directions to vacate our decision and


      1  On our own motion, we take judicial notice of this court’s
2003 unpublished opinion following Williams’ trial. (Evid. Code,
§ 452, subd. (d).) Wilson was Williams’ codefendant.
      2   Unspecified statutory citations are to the Penal Code.




                                  2
reconsider the case in light of Senate Bill No. 775 (Stats. 2021,
ch. 551) and People v. Lewis (2021) 11 Cal.5th 952 (Lewis).
Senate Bill No. 775 amended section 1170.95 to, inter alia,
extend its benefits to those convicted of attempted murder under
the natural and probable consequences theory.
       In light of the changes to section 1170.95, we conclude
defendant is entitled to a new determination by the trial court as
to whether her petition establishes prima facie eligibility for
relief. Although the Attorney General argues defendant’s
conviction for conspiracy to commit murder necessarily
establishes the jury found she acted with an intent to kill, we are
unwilling to reach that conclusion given the extremely limited
record before us.
       Accordingly, we reverse and remand for further
proceedings under section 1170.95.

                  FACTUAL BACKGROUND
       We quote a portion of our summary of facts from our 2003
opinion. “The victim (Clark) had a live-in relationship with
defendant Williams. In October of 2000, Williams told Clark that
if she could not have him no one could and that (presumably if
the relationship soured) she would kill him or have him killed.
The following month, Clark ended the relationship and Williams
moved out. Early in the morning on December 2, 2000, as Clark
parked his car in a friend’s driveway and got out, a car owned by
Williams’ brother (defendant Wilson) pulled up behind. Three
people were in the car. Williams sat up from the back seat,
pointed at Clark, and ducked back down. Wilson, the front
passenger, got out of the car, hurled a profanity at Clark, and
pulled out a hand gun. Clark ran. Wilson chased Clark and fired




                                 3
several shots, hitting Clark in the arm and left buttock. The
culprits drove away.” (Wilson, supra, B156275 [2003 WL
1091052 at p. *1].) Clark survived the shooting.

               PROCEDURAL BACKGROUND

A.    Trial, judgment, and direct appeal
       An amended information charged Williams with attempted
willful, deliberate, premeditated murder with malice
aforethought in violation of sections 187, subdivision (a), and 664;
conspiracy to commit murder in violation of sections 182,
subdivision (a)(1), and 187; and a firearm enhancement pursuant
to section 12022, subdivision (a)(1).
       During the trial, the court instructed the jury: “ ‘If you
should find the defendant Anzylon Williams guilty of count 1
based on this theory [aiding and abetting], then in order to find to
be true the allegation pursuant to . . . section 664[, subdivision]
(a) that the attempted murder was willful, deliberate, and
premeditated, you must be satisfied beyond a reasonable doubt
and unanimously agree that this allegation was a natural and
probable consequence of the commission of the target crime of
assault with a firearm.” (Wilson, supra, B156275 [2003 WL
1091052 at p. *2], capitalization omitted.)
       The jury convicted Williams of attempted murder and
conspiracy to commit murder, found that the attempted murder
was willful, deliberate, and premeditated, and found that in the
commission of the attempted murder, a principal was armed with
a firearm. The court sentenced Williams to an indeterminate
term of 26 years to life in prison.
       During her 2003 appeal, Williams argued the trial court
should have “instructed that in order to find Williams guilty of




                                 4
premeditated attempted murder it must find that she indeed
premeditated and deliberated,” but “concede[d] that this
argument was rejected in People v. Laster (1997) 52 Cal.App.4th
1450 . . . .” (Wilson, supra, B156275 [2003 WL 1091052 at p. *2].)
This court affirmed the judgment.

B.    Section 1170.95 petitions
       On February 4, 2019, Williams filed a section 1170.95
petition for resentencing using a check-the-box form prepared by
Re:Store Justice, a cosponsor of Senate Bill No. 1437. (See Sen.
Com. on Public Safety, Rep. on Sen. Bill No. 1437 (2017–2018
Reg. Sess.) Apr. 24, 2018, p. 1.) The People filed an opposition in
which they argued Williams was not eligible for resentencing
because she was not convicted of first or second degree murder.
Attached to the opposition were the minutes of the jury verdict
and the abstract of judgment.
       The trial court denied Williams’ petition without prejudice.
The minute order stated that the petition was “a boiler plate
document with check [in] the box questions[,] some of which are
completed incorrectly.” The court found the petition failed to
state a prima facie case for relief. The court appointed counsel
for Williams, instructing counsel to determine whether the
matter merited further consideration.
       On April 29, 2019, Williams filed another section 1170.95
petition, again using a check-the-box form. Williams did not
check the initial box indicating she was convicted of first or
second degree murder, although she checked both boxes later in
the form indicating that she was convicted of first degree murder
under the felony-murder rule and that she was convicted of
second degree murder under the natural and probable
consequences doctrine.




                                 5
       On July 1, 2019, the trial court held a hearing on the
petition at which Williams’ counsel, but not Williams herself,
appeared. The trial court heard no argument, instead stating,
“The court has received a boilerplate check-the-box form that the
court has received over and over again from individuals in state
prison seeking relief. [¶] The court does not find that simply
checking the box without making any factual representations as
to the circumstances in this case satisfies the requisite standard
of showing a prima [facie] case of entitlement to relief.” The trial
court again denied the petition without prejudice, stating it
would “give a copy of the defendant’s moving papers” to
defendant’s counsel. The court concluded, “Upon further
evaluation of the merits of M[s]. Williams’ request, the court will
certainly be open to recalendaring this at counsel’s request.”
       Williams appealed from the denial of her petition. We
affirmed in Williams I, holding that section 1170.95 applied only
to defendants convicted of first or second degree murder.
Williams, having been convicted of attempted murder, was
ineligible for resentencing. We therefore concluded the trial court
properly denied the petition without accepting further briefing or
issuing an order to show cause.
       The Supreme Court granted review, and transferred the
matter back to us with directions to vacate our opinion and
reconsider the cause in light of Senate Bill No. 775 (Stats. 2021,
ch. 551) and the Supreme Court’s decision in Lewis. The parties
filed supplemental briefs in this court following the Supreme
Court’s remand.




                                 6
                         DISCUSSION

I.    Senate Bill No. 1437
       “[U]ntil recently, when a person aided and abetted a
nonhomicide crime that then resulted in a murder, the natural
and probable consequences doctrine allowed him or her to be
convicted of murder without personally possessing malice
aforethought.” (People v. Gentile (2020) 10 Cal.5th 830, 845
(Gentile).)
       “Senate Bill No. 1437 (2017–2018 Reg. Sess.) (Senate Bill
No. 1437) amended section 188 to provide that ‘[e]xcept as stated
in subdivision (e) of Section 189, in order to be convicted of
murder, a principal in a crime shall act with malice aforethought.
Malice shall not be imputed to a person based solely on his or her
participation in a crime.’ (Stats. 2018, ch. 1015, § 2.) The
amendment effectively ‘eliminates natural and probable
consequences liability for first and second degree murder.’
[Citation.]” (People v. Garrison (2021) 73 Cal.App.5th 735, 742
(Garrison).) In addition, Senate Bill No. 1437 amended section
189 to limit culpability for felony murder except in specified
circumstances. (Garrison, at p. 742.)
       Senate Bill No. 1437 also enacted section 1170.95, which
provides a procedure by which a person convicted of murder
under a theory invalidated under Senate Bill No. 1437 may
petition to vacate the conviction and be resentenced. (Gentile,
supra, 10 Cal.5th at p. 843; § 1170.95, subd. (a)(3).) Under the
original version of 1170.95, a facially sufficient petition had to
aver the following: “(1) A complaint, information, or indictment
was filed against the petitioner that allowed the prosecution to
proceed under a theory of felony murder or murder under the
natural and probable consequences doctrine. [¶] (2) The




                                7
petitioner was convicted of first degree or second degree murder
following a trial or accepted a plea offer in lieu of a trial at which
the petitioner could be convicted for first degree or second degree
murder. [¶] (3) The petitioner could not be convicted of first or
second degree murder because of changes to Section
188 or 189 made effective January 1, 2019.” (§ 1170.95, former
subd. (a) (Stats. 2018, ch. 1015, § 4).)
       If the petition makes a prima facie showing the petitioner
is eligible for relief, the trial court must issue an order to show
cause and hold an evidentiary hearing whether to vacate the
conviction. (Garrison, supra, 73 Cal.App.5th at p. 743; § 1170.95,
subds. (c), (d).)

II.   People v. Lewis
       In Lewis, the Supreme Court clarified the proper procedure
for the trial court’s prima facie assessment of a petition under
section 1170.95. The court explained that “upon the filing of a
facially sufficient petition,” the trial court must appoint counsel
and allow an opportunity for briefing. (Lewis, supra, 11 Cal.5th
at p. 957.) Only after having done so may the trial court
determine whether a petitioner has made the necessary prima
facie showing. (Ibid.) Failure to appoint counsel prior to making
the prima facie determination, however, “was state law error
only,” and therefore subject to harmless error review under
People v. Watson (1956) 46 Cal.2d 818. (Lewis, at pp. 957–958.)
       The Supreme Court further held that the trial court may
rely on the record of conviction in making the prima facie
determination. (Lewis, supra, 11 Cal.5th at pp. 970–971.) The
court cautioned, however, that “the prima facie inquiry . . . is
limited.” (Lewis, at p. 971.) The trial court must “ ‘ “take[ ] [the]
petitioner’s factual allegations as true and make[ ] a preliminary




                                  8
assessment regarding whether the petitioner would be entitled to
relief if his or her factual allegations were proved. . . .” ’
[Citation.]” (Ibid.) “ ‘[A] court should not reject the petitioner’s
factual allegations on credibility grounds without first conducting
an evidentiary hearing.’ [Citation.]” (Ibid.) Nevertheless, “ ‘if
the record, including the court’s own documents, “contain[s] facts
refuting the allegations made in the petition,” then “the court is
justified in making a credibility determination adverse to the
petitioner.” ’ [Citation.]” (Ibid.)

III.   Senate Bill No. 775
       Effective January 1, 2022, Senate Bill No. 775 (2021–2022
Reg. Sess.) amended section 1170.95 to, inter alia, extend relief to
those convicted of attempted murder under the natural and
probable consequences doctrine. (See § 1170.95, subd. (a);
Stats. 2021, ch. 551, § 2.)
       Senate Bill No. 775 also codified the holdings of Lewis in
regard to the right to counsel and “the standard for determining
the existence of a prima facie case.” (Stats. 2021, ch. 551, § 1,
subd. (b).) Accordingly, the current version of section 1170.95
provides that the trial court must appoint counsel for defendant
upon receipt of a petition containing the required information.
(§ 1170.95, subd. (b)(3).) The prosecutor must file and serve a
response, and the petitioner may then file and serve a reply. (Id.,
subd. (c).) After the parties have had the opportunity for briefing,
“the court shall hold a hearing to determine whether the
petitioner has made a prima facie case for relief.” (Ibid.) If the
petitioner makes the prima facie showing, the trial court must
issue an order to show cause and hold an evidentiary hearing to
determine whether to vacate the conviction. (Id., subds. (c), (d).)




                                 9
IV.   Under Senate Bill No. 775, Defendant Is Entitled to a
      New Determination Whether Her Petition Makes a
      Prima Facie Case for Relief
       The sole basis of our holding in Williams I was that
section 1170.95 did not provide relief to those convicted of
attempted murder, as defendant was. At least two courts have
concluded Senate Bill No. 775’s expansion of section 1170.95 to
include attempted murder applies retroactively to judgments not
yet final as of the effective date of the amendments. (People v.
Porter (2022) 73 Cal.App.5th 644, 651–652; People v. Montes
(2021) 71 Cal.App.5th 1001, 1006–1007.) This conclusion makes
particular sense in the context of section 1170.95 petitions, which
could simply be refiled under the new law were we to deny them
on the basis of the old law. For the sake of judicial economy, if
nothing else, we will apply the amended, current version of
section 1170.95 to this appeal, in which judgment is not yet final.
       The current version of section 1170.95, of course, abrogates
our original holding that defendant was ineligible for relief based
on her conviction for attempted murder. The Attorney General
argues we nonetheless should affirm the denial of defendant’s
petition because her conviction for conspiracy to commit murder
indicates the jury necessarily found she had the intent to kill. In
support, the Attorney General cites People v. Medrano (2021)
68 Cal.App.5th 177 (Medrano).
       Medrano was convicted of two counts of first degree
murder, two counts of attempted first degree murder, and one
count of conspiracy to commit first degree murder. (Medrano,
supra, 68 Cal.App.5th at pp. 177, 179.) Later, Medrano filed a
section 1170.95 petition. (Id. at p. 180.) The trial court issued an




                                10
order to show cause and conducted an evidentiary hearing, after
which it denied the petition. (Id. at p. 181.)
        The Court of Appeal affirmed the denial of the petition.
(Medrano, supra, 68 Cal.App.5th at p. 186.) The court held that,
although the jury had been instructed on the natural and
probable consequences doctrine, the conviction for conspiracy to
commit murder “ ‘requires a finding of intent to kill.’ [Citation.]
‘ “[A]ll conspiracy to commit murder is necessarily conspiracy to
commit premeditated and deliberated first degree murder.” ’
[Citation.]” (Id. at pp. 182–183.) Thus, the court concluded, the
jury did not rely on the natural and probable consequences theory
to convict Medrano.3
        In support of its holding, the court cited, inter alia, the
prosecutor’s argument at trial that Medrano “ ‘clearly did harbor
the intent to kill,’ ” and the jury instruction that Medrano “could
convict [Medrano] of conspiracy to commit first degree murder
only if it found he had acted ‘with the specific intent to agree to
commit the public offense of first degree murder and with the
further specific intent to commit such offense.’ ” (Medrano,
supra, 68 Cal.App.5th at pp. 183–184.)



      3  One panel member dissented from the holding in
Medrano, concluding on the facts of that case, “it is at least
possible the jury found only that appellant participated in a
driveby shooting, without an intent to kill.” (Medrano, supra,
68 Cal.App.5th at pp. 187–188 (dis. opn. of Tangeman, J.).) The
dissent noted, inter alia, that the jury instructions confused the
jury as evidenced by the jury’s question about “whether they
could convict [the defendant] of first degree murder even if he did
not share the shooter’s intent to kill” to which the trial court
responded in the affirmative. (Id. at p. 187.)




                                11
      Medrano also relied on the Supreme Court’s decision in
People v. Beck and Cruz (2019) 8 Cal.5th 548 (Beck & Cruz).
(Medrano, supra, 68 Cal.App.5th at p. 183.)4 Beck & Cruz held
that the defendants’ convictions for conspiracy to commit murder
indicated the jury did not erroneously convict them for murder
under a natural and probable consequences theory. (Beck &
Cruz, at p. 645.) The Supreme Court noted that the defendants
“were charged with conspiracy to murder, not conspiracy to
commit a lesser crime that resulted in murder.” (Ibid.) The court
further noted the prosecution never argued the defendants were
culpable for having intended to commit a lesser crime that
resulted in murder. (Ibid.)
      We cannot draw the same conclusions reached in Medrano
and Beck & Cruz on the limited record before us. In those prior
cases, the reviewing courts had before them a far more robust
record, including jury instructions and the prosecutor’s closing
argument, than we have here. The courts referred to that record
in support of their holdings, and did not simply rely on the fact of
conviction for conspiracy to convict murder to conclude the
defendants had not been convicted under the natural and
probable consequences doctrine. Indeed, the trial court in
Medrano conducted a full evidentiary hearing before denying
Medrano’s section 1170.95 petition.



      4  Beck & Cruz was not a section 1170.95 case. There, the
issue was whether defendants wrongly had been “convicted of
first degree premeditated murder as an aider and abettor under
the natural and probable consequences doctrine” in violation of
People v. Chiu (2014) 59 Cal.4th 155. (Beck & Cruz, supra,
8 Cal.5th at p. 644.)




                                12
       In contrast, we have very little of the trial record before us.
We have minute orders and an abstract of judgment indicating
the jury convicted defendant of attempted murder and conspiracy
to commit murder, and from our opinion in defendant’s direct
appeal we have an instruction given on the natural and probable
consequences doctrine. We do not know what other instructions
were given, or what arguments were made at trial, and therefore
cannot determine whether there might have been something in
those instructions or arguments, or anything else in the record,
that distinguishes this case from Medrano or Beck & Cruz. Nor
has defendant’s counsel or the prosecutor had the opportunity to
research the record of conviction or address these issues in light
of the amendments to section 1170.95.
       We thus are unwilling to conclude at this juncture that
defendant’s conviction for conspiracy to commit murder renders
her ineligible for relief under section 1170.95. We remand with
directions that the trial court allow defendant to amend her
petition to include her conviction for attempted murder. The trial
court shall then proceed as set forth in section 1170.95, including
appointing counsel for defendant, receiving briefing, and making
a new determination whether defendant has made a prima facie
showing for relief.
       Consistent with Lewis, in making that prima facie
determination the trial court should accept defendant’s factual
allegations as true unless the record of conviction “ ‘ “refut[es] the
allegations made in the petition.” ’ ” (Lewis, supra, 11 Cal.5th at
p. 971.) The trial court should not, as it did in assessing
defendant’s original petition, deny it on the basis that the
petition itself lacks factual representations beyond the averments
required under section 1170.95, subdivisions (a) and (b).




                                 13
       Defendant appears to argue we should direct the trial court
immediately to issue an order to show cause, and conduct an
evidentiary hearing, thus bypassing the initial prima facie
determination. Just as we are unwilling to conclude on the
limited record before us that defendant is ineligible for relief, we
also are unwilling to conclude she has made the necessary prima
facie showing. It may be the record of conviction refutes her
assertion that she was convicted under the natural and probable
consequences doctrine. The trial court must have the opportunity
to make that determination with the aid of further briefing by the
parties, in accord with section 1170.95, subdivision (c).

                         DISPOSITION
      The July 1, 2019 order denying Anzylon Williams’ petition
is reversed. We remand for further proceedings under
Penal Code section 1170.95 consistent with this opinion.
      NOT TO BE PUBLISHED.


                                           BENDIX, J.


We concur:




      ROTHSCHILD, P. J.                    CRANDALL, J.*


      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                14